Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 10/27/2021. Claims 2, 9, 11 and 16 are canceled.  

Response to Affidavit
The Affidavit filed 10/27/2021 has been accepted as evidence the invention as claimed is operable and enabled.    

Allowable Subject Matter
Claims 1, 3-8, 10, 12-15, and 17-20 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Rajamani 2004/0000144.
Regarding claim 1, the prior art neither teaches nor renders obvious a method of stress-limited deceleration for managing engine component life in a part in an engine comprising: controlling a deceleration rate of the engine based on the at least one of the stress or the strain of the part, wherein the deceleration rate of the engine is decreased in response to the at least one of the stress or the strain exceeding a threshold value, the threshold value being determined during operation based on at least one of an estimated stress or an estimated strain experienced by the part during a steady-state condition of the engine, wherein determination of the threshold value includes adding an adjustment value to the at least one of the estimated stress or the estimated strain experienced by the part during the steady-state condition such that the threshold value is greater than the at least one of the estimated stress or the estimated strain experienced by the part during the steady-state condition, in combination with the other limitations of the claims.
Regarding claim 8, the prior art neither teaches nor renders obvious a system for stress-limited deceleration of an engine comprising: a controller configured to control a deceleration rate of the engine based on at least one of a stress or a strain of a part of the engine, wherein the controller is configured to decrease the deceleration rate of the engine in response to the at least one of the stress or the strain of the part exceeding a threshold value, the threshold value being determined during operation based on at 
Regarding claim 17
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741